FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Brazilian Distribution Company (Translation of Registrants Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO AUTHORIZED-CAPITAL PUBLICLY-HELD CORPORATION Corporate Taxpayers Registry (CNPJ/MF) number 47.508.411/0001-56 Company Number at the Commercial Registry (NIRE) 35.300.089.901 MINUTES OF THE MEETING HELD BY THE BOARD OF DIRECTORS ON FEBRUARY 23, 2011 1. DATE, TIME AND PLACE : On the twentieth-three day of february, at 9 a.m., at the headquarters of Companhia Brasileira de Distribuição ( Company ), at Avenida Brigadeiro Luís Antônio, 3.142, in the city Capital of São Paulo State. 2. MEETING BOARD : Chairman: Abilio dos Santos Diniz; Secretary: Renata Catelan P. Rodrigues. 3. CALL NOTICE AND ATTENDANCE : Call notice duly served under Section 15 of the Companys Bylaws. Attendance by the majority of the exercising members . 4. AGENDA : (i) Analyze, discussion and approval the Financial Statements related to the fiscal year ended on 2010, together with the Management Report and the Independent Auditors Report; (ii) Appreciation and approval of the Proposal for Designation of Retained Earnings for the fiscal year ended on 2010 and payment of dividends; (iii) Approval of the amount to be paid in advance on a quarterly basis, as interim dividends for year 2011, pursuant to the Company Policy on Distribution of Dividends; (iv) Approval of the Capital Budgeting and Investment Plan; and (v) Approval of Sendas Operation. 5. RESOLUTIONS : After the meeting was convened, the Board members examined the Agenda a nd resolved by majority vote: 1 To approve, without any correction, the Financial Statements and the Management Report related to the fiscal year ended on 2010, considering the Independent Auditors Report with a favorable report by the Fiscal Council. The members of the board also approved the forwarding of the Financial Statements and the Management Report, together with the Independent Auditors Report and the Report of the Fiscal Council, to the Shareholders General Meeting. To approve the Proposal of Designation of Retained Earnings for the fiscal year ended on 2010 and the Payment of Dividends, as annex material, that shall be submitted for shareholders approval in General Meeting. To approve, for the year 2011, the amount to be paid in advance on a quarterly basis, as interim dividends, pursuant to the Company Policy on Distribution of Dividends approved at the Meeting held by the Companys Board of Directors on August 3, 2009, where for it is stipulated that the amount to be paid in advance, every quarter, is R$ 0,09 of one Brazilian Real for each preferred share Class A and R$ 0,081818181818 of one Brazilian Real for each common share. The payment dates of interim dividends shall be defined by the Board of Directors, pursuant publication of the ITR for such period. For the fourth quarter, after the closing of the fiscal year and approval of the relevant financial statements, the Company shall pay to the shareholders the minimum dividend due, calculated under the Brazilian Corporations Law, upon deduction of the dividends paid in advance during the fiscal year. To approve, the Capital Budgeting and the Investment Plan, as annex material, that shall be submitted for shareholders approval in General Meeting. To approve, the acquisition by Barcelona Comércio Varejista e Atacadista S.A., a CBD subsidiary company, of the total 250.001.000 common shares class A, issued by Sendas Distribuidora, representing 50% of this companys voting capital, for the total amount of R$ 377,000,000.00, in seven (7) installments, the first one in the amount of R$ 59,000,000.00, to be paid on the date of the closing of the acquisition, and the remaining balance, in the total amount of R$ 318,000,000.00, in 6 equal, consecutive, annual installments of R$ 53,000,000.00 each, the first one being due on July 1 st , 2011, in that the 4 th
